DETAILED ACTION
Status of Application, Amendments and/or Claims
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	the amendment filed on 28 May 2021 has been entered.
1c.	The replacement drawings for figures 5 and 6 are acceptable. The word consensus was correctly spelled in figure 6 and SEQ ID Nos: have been added. 

Election/Restriction/Claim Status:
 
2a.	 Applicant’s election without traverse of the invention of Group III, (claims 13-14, 17-18, 20-22) in the reply filed on 28 May 2021 is acknowledged.  
 2b.	Claims 1-6, 10-14, 17-22 are pending, of which claims 13-14, 17-18, 20-22 are under consideration. 
2c.	Claims 1-6, 10-12 and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/28/2021.
Information Disclosure Statement:

3.	The information disclosure statement, (IDS) filed on 28 May 2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered as to the merits.

Specification/Drawings:
4a.	The drawings are objected to because:
The instant drawings do not comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  Figures 9-10 and 11-13 are confusing.  For example, the figure on page 7 of the drawings lacks a heading. It appears that the figure on page 7 is figure 9, however, fig. 9 heading appears on top of page 8, which renders figure 10 confusing.  Same issue with figures 11 and 12. It is not clear whether figures on page 9 are figures 11a and 11b. The figure on page 10 has two heading, fig. 12 and fig. 13, which is it?    Applicant is reminded that once the drawings are changed to meet the separate numbering requirement of 37 C.F.R. 1 1.84(U)(1), Applicant is required to file an amendment to change the Brief Description of the Drawings and the rest of the specification accordingly.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
4b.	The disclosure contains an embedded hyperlink and/or other form of browser executable code, on page 2, line 7.  Applicant is required to delete the embedded hyperlink and/or other form of browser executable code.  Please examine the specification carefully for any other hyperlinks in the text and delete them. See MPEP § 608.01.  Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 13-14, 17-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5a.	Claims 13 and 22 contain the trademark/trade name “BAT4306F”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe as being an anti-CD20 antibody that “preferably” comprises two light chains as shown in SEQ 20 ID NO. 20 and two heavy chains as shown in SEQ ID NO. 21, (see page 7, lines 17-26 and p. 11, lines 11-13).  It is not clear from the definition of “BAT4306F” whether or not structural variants are included under the name “BAT4306F.”  Accordingly, the identification/description is indefinite.

5b.	Claim 13 recites the limitation "the G0 content" in 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the claim to recite “..wherein the BAT4306F antibody has a G0 content that is greater than or equal to …”.  
5c.	Claim 20 recites the limitation "the mannose" in 13.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the claim to recite “..wherein the antibody has a mannose content that is less than…”.  
5d.	Claim 21 recites the limitation "the high mannose" in 13.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the claim to recite “..wherein the antibody has a high mannose content that is less than…”.   

Claim Rejections - 35 USC § 112[a], Lack of deposit information:

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6a.	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.	
The instant claim 14 encompasses “a cell, characterized in that the preservation number is CCTCC NO: C2017127, and the cell is preserved in China Center for Type Culture Collection on August 10, 2017”.  It is apparent that the recited cells are required to practice the claimed invention.  As such said cells must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If the cells are not so obtainable or available, the requirements of 35 U.S.C. 112, first paragraph, may be satisfied by a deposit of these deposits. 
The specification provides the preservation number CCTCC NO: C2017127 for the recited deposited cells.  However, the specification lacks complete deposit information for said cells and there is no indication in the specification as to public 
Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include such, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  

Claim Rejections - 35 USC § 112[a], Lack of enablement:

6b.	Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims 17-18 encompass method for treating or preventing a disease, comprising administration of an effective amount of the antibody according to claim 13 to a subject in need and a pharmaceutical composition comprising said antibody.  The specification teaches that the BAT4306F antibody, as being an anti-CD20 antibody which comprises two light chains as shown in SEQ ID NO. 20 and two heavy chains as shown in SEQ ID NO. 21, however, it is not excluded that these sequences are mutated as long as these mutations do not affect the function of the antibody, (see page 7, lines 17-26; page 11, lines 11-13). The specification teaches that each N-polysaccharide from BAT4306F was one fucose less than that from 4306, (see page 13 and figure 9). 
However, the specification does teach administration of the BAT4306F antibody recited in instant claim 13 to treat or prevent any disease. The specification lists numerous disparate diseases and conditions with different pathophysiologies that are treated with the instant antibodies, including cancer, anaphylaxis, cardiovascular disease, inflammatory disease, metabolic disease, neurological disease, viral infection, and/or bacterial infection, (see page 11, lines 22-25) . The relevant art teaches a monoclonal antibody termed as humanized B-Ly1 antibody also known as 
Furthermore, claim 18 encompasses "a method of preventing a disease" which 
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination.  In the instant case, Applicant has provided little or no guidance beyond the mere concept that BAT4306F antibody would treat or prevent any disease. 
Therefore, due to the lack of guidance and working examples in the specification, the complex nature of the invention coupled with the state of the prior art and the amount of experimentation required, the unpredictability of the effects of complex biological molecules in diseased physiological systems, and the breadth of the claims which is not limited to a specific disease and includes antibody variants, the invention recited in claims 17-18 is rendered nonenabling.  
Conclusion:
7.	No claim is allowed.	 
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        13 July 2021